Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2022 has been entered.

Claim Status
2.	Claims 1, 3, 15, and 17 have currently been amended. 

Allowable Subject Matter
3.	Claims 7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
4.	The applicant’s argument filed 9/29/2022 have been considered and are moot in view of new grounds of rejection.
	In light of the applicant’s argument (disclosed on pg. 2-4 of the remarks segment) that the cited prior art fails to teach or suggest at least one user profile and/or user data comprising configurations with respect to at least one measurement device and/or measurement site:
	In light of the claimed amendments, newly cited prior art reference Kovacs et al (US 2017/0143268) has been cited, which discloses (as disclosed in fig. 18, ‘1810, par [0214], & par [0239], lines 1-15 of Kovacs et al) measurement configurations, corresponding to measurement data collected by remote wireless devices, and parameters correlating to user information and measurement locations (e.g., at least one user profile and/or user data comprising configurations with respect to at least one measurement device and/or measurement site).
In light of the claimed amendments, newly cited prior art reference Kostyukov et al (US 2018/0181086) has been cited, which discloses (in par [0034] and [0042] of Kostyukov et al) an oscilloscope executive dashboard (e.g., at least one measurement device comprising at least an oscilloscope) and peripheral intelligent measurement equipment (e.g., measurement instrument) in an environment where collected diagnostic data is updated within a profile-related dashboard.

Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.	Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al (US 2017/0143268) in view of Kostyukov et al (US 2018/0181086).
Regarding claim 17, Kovacs et al teaches a cloud-based system (par [0057], lines 26-29) for making user data available on any platform device in a platform (par [0005], lines 1-10, which discloses obtained user data being communicated to a plurality of other user devices), the cloud-based system comprising:
a cloud storage (par [0057], lines 26-29, “stored on external circuitry, such as using a cloud system”), 
at least one platform device (par [0009], lines 1-5, “physiologic device”),
at least one measurement device (par [0003], which discloses a plurality of measurement devices being implemented to collect the physiological data) and/or measurement site, and
at least one user profile comprising the user data (par [0057], lines 26-29, “user profile is stored on the memory circuit of the remote user-physiologic device”), 
wherein the user data comprises wave-form data with respect to the at least one measurement device (fig. 3a-3b, par [0024], and par [0057], lines 14-22, which disclose the user-related, measured physiologic data being represented in waveform) and/or measurement site;
wherein the at least one user profile is saved on the cloud storage (par [0057], lines 26-29, which discloses storing user profile data in cloud storage); and
wherein the at least one measurement site comprises a measurement instrument (par [0003], “physiological monitoring instruments”); and 
wherein the at least one user profile and/or the user data comprises configurations with respect to the at least one measurement device and/or measurement site (fig. 18, ‘1810, par [0214], & par [0239], lines 1-15, which disclose the measurement configurations, corresponding to measurement data collected by remote wireless devices, and parameters correlating to user information and measurement locations).
Kovacs et al does not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the teachings of Kovacs et al, which would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in cloud-based storage environment by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide Kovacs et al with faster access to the collected measured physiologic data (disclosed of Kovacs et al) because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow the measured physiologic data changes within Kovacs et al to be displayed in a periodic and automated fashion.
7.	Claims 1-6, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al (US 2017/0143268) in view of Kostyukov et al (US 2018/0181086), further in view of Brennan et al (US 2015/0213197).
Regarding claim 1, Kovacs et al teaches a cloud-based system (par [0057], lines 26-29) for making user data available on any platform device in a platform (par [0005], lines 1-10, which discloses obtained user data being communicated to a plurality of other user devices), the cloud-based system comprising:
a cloud storage (par [0057], lines 26-29, “stored on external circuitry, such as using a cloud system”), 
at least one platform device (par [0009], lines 1-5, “physiologic device”),
at least one measurement device (par [0003], which discloses a plurality of measurement devices being implemented to collect the physiological data) and/or measurement site, and
at least one user profile comprising the user data (par [0057], lines 26-29, “user profile is stored on the memory circuit of the remote user-physiologic device”), 
wherein the user data comprises wave-form data with respect to the at least one measurement device (fig. 3a-3b, par [0024], and par [0057], lines 14-22, which disclose the user-related, measured physiologic data being represented in waveform) and/or measurement site;
wherein the at least one user profile is saved on the cloud storage (par [0057], lines 26-29, which discloses storing user profile data in cloud storage);
wherein new measurement devices and/or measurement sites and/or personal computers are associated with the at least one user profile only after authentication (par [0008], lines 2-10, which disclose allowing access to the collected physiologic data upon authorization of the user’s identity), 
wherein the at least one measurement site comprises a measurement instrument (par [0003], “physiological monitoring instruments”); and 
wherein the at least one user profile and/or the user data comprises configurations with respect to the at least one measurement device and/or measurement site (fig. 18, ‘1810, par [0214], & par [0239], lines 1-15, which disclose the measurement configurations, corresponding to measurement data collected by remote wireless devices, and parameters correlating to user information and measurement locations).
Kovacs et al does not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the teachings of Kovacs et al, which would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in cloud-based storage environment by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide Kovacs et al with faster access to the collected measured physiologic data (disclosed of Kovacs et al) because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow the measured physiologic data changes within Kovacs et al to be displayed in a periodic and automated fashion.
Kovacs et al and Kostyukov et al do not explicitly teach wherein login to the at least one user profile with the aid of the at least one platform device and at least one measurement site is configured to provide a first code for the at least one platform device.
However, Brennan et al teaches wherein login to the at least one user profile with the aid of the at least one platform device (par [0068], which discloses prompting a user to login for authentication in a patient monitoring system) and at least one measurement site is configured to provide a first code for the at least one platform device (fig. 5C & par [0068], which disclose the user health-related profile dashboard providing a QR code to the user for the mobile device to use access the user health-related data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the user patient information managing and monitoring environment of Brennan et al within the teachings of Kovacs et al and Kostyukov et al in order to cause one of ordinary skill in the art to be motivated to add the feature of creating a customized QR code for identifying user current physical status (disclosed in par [0047-0048] of Brennan et al) in order to allow for faster and more convenient determination of user profile-based condition status by only requiring scanning of a QR code to determine the user’s current condition without the need for advanced profile searching.
Regarding claim 2, Kovacs et al and Kostyukov et al do not explicitly teach wherein the platform comprises a dashboard, preferably a user dashboard, wherein the at least one user profile is accessible from the dashboard, preferably the user dashboard.
However, Brennan et al teaches wherein the platform comprises a dashboard, preferably a user dashboard, wherein the at least one user profile is accessible from the dashboard, preferably the user dashboard (fig. 5a-5c).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the user patient information managing and monitoring environment of Brennan et al within the teachings of Kovacs et al and Kostyukov et al according to the motivation disclosed regarding claim 1.

Regarding claim 3, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
Kovacs et al further teaches wherein the at least one user profile and/or the user data comprises at least one of settings with respect to the at least one measurement device (par [0087], lines 1-10), wave-forms with respect to the at least one measurement device and/or measurement site, test scripts with respect to the at least one measurement device and/or measurement site, or any combination thereof.
Regarding claim 4, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
Kovacs et al further teaches wherein the cloud-based system comprises a user secure access system for convenient login to the at least one user profile (par [0073]).
Regarding claim 5, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
Kovacs et al further teaches wherein the user secure access system is configured to make available all user data upon login (par [0101]).
Regarding claim 6, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
Kovacs et al further teaches wherein new measurement devices and/or measurement sites and/or personal computers, are not associated with the at least one user profile (par [0005], lines 1-5, “other user devices”).
Regarding claim 10, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
Kovacs et al further teaches wherein the platform device comprises a locking mechanism, selected from a password-based locking mechanism or a fingerprint-based locking mechanism (par [0101], lines 2-6).
Regarding claim 11, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
 Kovacs et al further teaches wherein the platform device comprises a user equipment, selected from a mobile phone or a smartphone (par [0010], lines 5-15).
Regarding claim 14, Kovacs et al, Kostyukov et al, and Brennan et al teach the limitations of claim 1.
 Kovacs et al further teaches wherein for login to the at least one user profile with the aid of the platform device, the at least one measurement device and/or measurement site comprises a fingerprint scanner or a fingerprint sensor (par [0007], lines 13-17).
Regarding claim 15, Kovacs et al teaches a method for handling a cloud-based system for making user data available on any platform device in a platform (par [0057], lines 26-29, “cloud system” & par [0005], lines 1-10, which disclose obtained user data being communicated to a plurality of other user devices), the method comprising the steps of:
providing at least one user profile comprising the user data (par [0057], lines 26-29, “user profile is stored on the memory circuit of the remote user-physiologic device”), wherein the user data comprises data with respect to at least one measurement device (fig. 3a-3b, par [0024], and par [0057], lines 14-22, which disclose the user-related, measured physiologic data being represented in waveform) and/or measurement site,
 saving the at least one user profile on a cloud storage of the cloud-based system (par [0057], lines 26-29, which discloses storing user profile data in cloud storage);
wherein new measurement devices and/or measurement sites and/or personal computers are associated with the at least one user profile only after authentication (par [0008], lines 2-10, which disclose allowing access to the collected physiologic data upon authorization of the user’s identity), 
wherein the at least one measurement site comprises a measurement instrument (par [0003], “physiological monitoring instruments”); and 
wherein the at least one user profile and/or the user data comprises configurations with respect to the at least one measurement device and/or measurement site (fig. 18, ‘1810, par [0214], & par [0239], lines 1-15, which disclose the measurement configurations, corresponding to measurement data collected by remote wireless devices, and parameters correlating to user information and measurement locations).
Kovacs et al does not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the teachings of Kovacs et al, which would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in cloud-based storage environment by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide Kovacs et al with faster access to the collected measured physiologic data (disclosed of Kovacs et al) because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow the measured physiologic data changes within Kovacs et al to be displayed in a periodic and automated fashion.
Kovacs et al and Kostyukov et al do not explicitly teach providing a first code for the at least one platform device with the aid of the at least one measurement site.
However, Brennan et al teaches wherein login to the at least one user profile with the aid of the at least one platform device (par [0068], which discloses prompting a user to login for authentication in a patient monitoring system) and at least one measurement site is configured to provide a first code for the at least one platform device (fig. 5C & par [0068], which disclose the user health-related profile dashboard providing a QR code to the user for the mobile device to use access the user health-related data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the user patient information managing and monitoring environment of Brennan et al within the teachings of Kovacs et al and Kostyukov et al in order to cause one of ordinary skill in the art to be motivated to add the feature of creating a customized QR code for identifying user current physical status (disclosed in par [0047-0048] of Brennan et al) in order to allow for faster and more convenient determination of user profile-based condition status by only requiring scanning of a QR code to determine the user’s current condition without the need for advanced profile searching.
Regarding claim 16, Kovacs et al and Kostyukov et al do not explicitly teach providing a second code for the respective at least one measurement site with the aid of the at least one platform device.
However, Brennan et al teaches providing a second code for the respective at least one measurement site with the aid of the at least one platform device (fig. 5B, “negative QR code” & “positive QR code”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the user patient information managing and monitoring environment of Brennan et al within the teachings of Kovacs et al and Kostyukov et al according to the motivation disclosed regarding claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 272-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221115